Citation Nr: 0631238	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  03-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of surgery for lumbar disc degeneration.  

2.  Entitlement to service connection for residuals of 
surgery for lumbar disc degeneration.  

3.  Entitlement to an increased evaluation for right ear 
otitis media, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of entitlement to service connection for 
lumbar disc degeneration surgery residuals.  

In February 2002 the veteran raised a claim of entitlement to 
service connection for a neck disability as secondary to 
service connected lumbosacral strain.  This claim has not 
been adjudicated and is referred to the RO for appropriate 
action.  

In April 2004 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

The reopened claim of entitlement to service connection for 
residuals of surgery for lumbar disc degeneration and the 
claim of entitlement to an increased evaluation for right ear 
otitis media are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 1985 rating decision which denied service 
connection for residuals of lumbar laminectomy and 
discectomy, L4-5, is final.  

2.  Evidence received since the March 1985 rating decision is 
neither cumulative nor redundant, relates to a previously 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision, which denied service 
connection for residuals of lumbar laminectomy and 
discectomy, L4-5, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been associated with the 
claims file subsequent to the March 1985 rating decision, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
to reopen the veteran's claim, further assistance or notice 
(including that specified in Kent v. Nicholson, 20 Vet. App. 
1 (2006)) is unnecessary to aid the veteran in substantiating 
his request to reopen.  

II.  Analysis

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

The veteran was initially denied service connection for 
residuals of lumbar laminectomy and discectomy in a March 
1985 rating decision.  That denial was based on the fact that 
the service medical records were negative for any disc 
disease or trauma to the back, VA X-ray reports from January 
1984 revealed disc spaces to be well-preserved with no 
evidence of spondylolysis, and VA treatment reports revealed 
that the veteran suffered an injury in April 1984 with 
subsequent back pain.  

The evidence of record at the time of the March 1985 rating 
decision included service medical records indicating 
treatment in March 1970 for pain in the lower back with 
negative X-rays and an impression of lumbosacral strain and 
September 1970 treatment for acute onset low back pain, with 
an impression of facet syndrome.  The December 1970 
separation examination noted low back pain.  Also of record 
in March 1985 was a January 1984 VA examination at which the 
veteran reported back pain in service.  He reported that he 
warmed up his back before putting it to use and stated that 
he got along quite well.  He denied any medical attention for 
his back since separation from service.  The veteran was 
neurologically intact and the diagnosis was recurrent 
lumbosacral strain by history.  

Also of record at the time of the March 1985 rating decision 
were private treatment records from May to August 1984 
reflecting treatment following being hit in the chest by a 2 
by 6 in April 1984.  These records include findings of chest 
pain and low back pain, with a diagnosis of lumbosacral 
strain secondary to the chest trauma, possibly herniated 
nucleus pulposus.  At evaluation of his chest pain in July 
1984 the veteran described recurrent low back problems, but 
denied any particular problems recently.  An October 1984 
letter from Dr. C. indicated that the veteran had been 
treated in August 1984 for insomnia due to back pain.  Dr. C. 
opined that the veteran's back pain was the result of 
reinjury of an old back injury.  

The record also included VA treatment records from January to 
November 1984, which reflect complaints regarding and 
treatment for low back pain with lumbar laminectomy and 
discectomy at L4-5 in October 1984.  VA examination in 
November 1984 included evaluation of the back which revealed 
no motor weakness or sensory deficit.  The diagnosis was 
post-operative lumbar laminectomy and fusion.  X-ray revealed 
mild but definite intervertebral disc space narrowing at L4-5 
with no evidence of spondylolysis or spondylolisthesis.  The 
impression was evidence for degenerative disc disease at L4-5 
and otherwise negative examination of the lumbosacral spine.  

The veteran did not file a notice of disagreement within one 
year of the March 1985 notice of the rating decision.  That 
determination is now final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302.  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
the present case, the March 1985 rating decision, which the 
veteran did not appeal nor asked to be reconsidered, was the 
last final denial of the service connection claim.  Thus, the 
evidence to be reviewed for purposes of determining whether 
new and material evidence sufficient to reopen the claim has 
been received is the evidence that was associated with the 
record since March 1985.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence submitted since March 1985 includes a report of the 
April 1984 injury to the veteran's chest which occurred while 
he was working at a lumber company.  A November 1985 notice 
of decision from the State of Washington Department of Labor 
and Industries informed the veteran that his claim for time 
lost had been reviewed but that a relationship between his 
low back problem and the April 1984 injury could not be 
established because evidence in the file related his back 
surgery to a pre-existing problem.  

In a January 1986 letter, Dr. V. stated that the veteran's 
condition was an aggravation of a pre-exsiting condition and 
that he had reinjured himself in his industrial accident.  
He, therefore, stated he did not understand how either the VA 
or the State Industrial claim could have been denied.  

Selected pages from a May 1987 deposition by the Board of 
Industrial Insurance Appeals of the State of Washington of 
Dr. V. have been associated with the claims file.  Dr. V. 
stated that the veteran reported low back pain, radiating 
into the right leg, beginning in July 1984, after not being 
able to straighten up following his chest injury.  He opined 
that the reason for the veteran's lumbar surgery was 
aggravation of a pre-existing condition.  Specifically, he 
described the pre-existing condition as asymptomatic until 
the April 1984 injury proximately caused that condition to 
become symptomatic.  He further clarified his opinion by 
indicating it was not his opinion that the veteran herniated 
a disc at the time of the April 1984 injury, but that the 
injury resulted in an alteration of his posture which 
predisposed him to aggravation of the low back problem, and 
he subsequently developed a herniated disc.  

In a June 1988 Decision and Order, the Board of Industrial 
Insurance Appeals concluded that the herniated disc at L4-5 
was not causally related to the industrial injury of April 
1984.  

Also submitted since March 1985 is a record of treatment by 
Dr. N., with lumbosacral spine X-ray, from June 1991.  Dr. 
N.'s diagnoses were:  history of low back strain, pre-
existing, Vietnam service, resolved; history of low back 
strain associated with injury of April 1984, related; and 
degenerative joint disease, L5-S1, pre-existing, worsened.  

A February 1992 report of treatment for low back pain by Dr. 
H. has also been associated with the claims file.  Dr. H. 
opined that, based on the evidence at hand (the total X-ray 
package was not available), degenerative disc disease at L5-
S1 pre-existed on a more probable than not basis, meaning 
that the surgery at L4-5 was unrelated to his work history.  

At VA examination in May 2003 the veteran gave a history of 
lumbosacral strain from carrying a heavy pack in Vietnam, 
which was later aggravated in 1984, and resulted in 
operation.  X-ray of the lumbar spine revealed mild 
hypertrophic changes of the lumbosacral spine.  The final 
assessment in regard to the veteran's claimed condition of 
lumbar sprain was degenerative arthritis of the lumbosacral 
spine.  There was no change in the established diagnosis of 
lumbar strain.  However, in a clarification/addendum, the 
examiner stated that for the established VA diagnosis of 
lumbar strain the diagnosis was status post laminectomy with 
healed scar, lumbar strain, and degenerative arthritis of the 
lumbosacral spine.  

The evidence submitted since March 1985 suggests that 
residuals of surgery for lumbar disc degeneration may be 
proximately due to or the result of the veteran's service 
connected lumbosacral strain.  This is an unestablished fact 
necessary to establish service connection.  The statements of 
Dr. V., Dr. N., and Dr. H., suggest that residuals of lumbar 
disc degeneration surgery are related to a pre-existing 
condition, presumably, the veteran's service connected 
lumbosacral strain.  These findings, together with the May 
2003 VA examination, raise a reasonable possibility of 
substantiating the claim.  As such, evidence submitted since 
March 1985 is new and material, and the veteran's claim of 
entitlement to service connection is reopened.  38 C.F.R. § 
3.156(a). 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of surgery 
for lumbar disc degeneration is reopened.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

As discussed above there is competent evidence of current 
residuals of surgery for lumbar disc degeneration, as 
reflected in the May 2003 VA examination.  There is also 
competent medical evidence that such current disability may 
be related to service connected lumbosacral strain.  

Although the findings of Dr. V., Dr. N., and Dr. H. suggest 
that residuals of lumbar surgery pre-existed the April 1984 
injury, they do not explicitly relate those residuals to 
service or service connected lumbosacral strain.  

Further, while the May 2003 VA examiner included in the 
diagnosis of service connected lumbar strain, status post 
laminectomy with healed scar and degenerative arthritis of 
the lumbosacral spine, thus suggesting that the residuals of 
lumbar surgery are the result of service connected 
lumbosacral strain, it does not appear that the VA examiner 
reviewed the claims file.  An opinion is needed that is the 
product of a review of the record.

Finally, the record reflects that a March 2005 rating 
decision continued a 10 percent evaluation for right ear 
otitis media.  In April 2005 the veteran expressed 
disagreement with this decision.  

By filing a timely notice of disagreement, the veteran has 
initiated appellate review of the issue of entitlement to an 
increased evaluation for right ear otitis media.  Now that 
appellate review has been initiated, the next step in the 
appellate process is for the agency of original jurisdiction 
to issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  38 C.F.R. §§ 19.26, 19.29 (2006).  Consequently, the 
claim must be remanded for proper issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202 .  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA spine 
examination to determine the etiology of 
any current residuals of surgery for 
lumbar disc degeneration.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should opine whether any 
current residuals of surgery for lumbar 
disc degeneration were least as likely as 
not (a 50 percent probability or more) 
incurred in or otherwise the result of 
service.  The examiner should also opine 
as to whether any residuals of surgery 
for lumbar disc degeneration are at least 
as likely as not proximately due to or 
the result of service connected 
lumbosacral strain.  The examiner should 
provide rationales for all opinions.  

2.  Issue a statement of the case (SOC) 
addressing the issue of entitlement to an 
increased evaluation for right ear otitis 
media, currently evaluated as 10 percent 
disabling.  The issue should be returned 
to the Board for further consideration 
only if the veteran perfects the appeal 
by submitting a sufficient substantive 
appeal, otherwise close the appeal as to 
that issue.  

3.  After the above development is 
completed, readjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


